Citation Nr: 1117325	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for cough and tightness in the chest/lungs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Portland, Oregon RO.  

In August 2010, the appellant had a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Additional pertinent evidence was received from the appellant in November 2010. As the appellant has waived initial RO review of this evidence, the Board will consider the new evidence.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for right knee disorder and service connection for cough and tightness in the chest/lungs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the left knee is attributable to service.



CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  


Analysis

The appellant has appealed the denial of service connection for a left knee disorder.  After review of the evidence, the Board finds in favor of the claim.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes service treatment records which reveal bilateral knee pain of a three duration in May 2003.  The appellant also reported knee trouble at his December 2005 separation examination.  

Post service treatment records show continued complaints and treatment for the left knee to include left knee arthroscopic surgery in October 2008.  In September 2010, Dr. C. assessed bilateral knee pain, left greater than right.  She stated that given the appellant's history she felt that his active duty service was the main factor causing degenerative changes in his knees, especially on the left seen on magnetic resonance imaging (MRI).  

Via various statements the appellant has stated that he had no problems with his knees before service but that he injured both his knees while on active duty.  He reported that he hurt his left knee in 1997 when he fell off a brow platform and again climbing out of a scuttle in 2003.  The appellant has related that his knee problems have been ongoing every since 2003 when he hurt them climbing out of the scuttle.  He related that he did not seek medical attention every time he hurt his knees because the pain was manageable most of the time but in the recent years he has experienced a lot of pain due to his injuries.  

The appellant's wife related in November 2010 that she recalled the appellant had problems with his knees and that she was told by the appellant that he kept injuring them while climbing through scuttles onboard the ship.  She related that he still has problems with both knees and had surgery on the left knee a couple of years ago.  
The Board has considered such statements in conjunction with the evidence of record.

However, the Board is also presented with negative evidence.  In this regard, although the appellant reported a knee injury in May 2003, service treatment records reveal that he denied knee trouble in February 2005 and July 2005.   

In a June 2008 consultation, the appellant presented with left knee pain.  It was noted that he injured it in February 2008 but did not recall the event.  MRI documented a degenerative horizontal medial meniscus tear.  

The Board also notes that the January 2009 VA compensation and pension examination revealed a diagnosis of left knee degenerative joint disease.  However, the VA examiner opined that degenerative joint disease of the left knee was less likely as not (less than 50/50 probability) caused by or a result of service.  The VA examiner noted that the appellant first reported left knee pain in May 2003 and that there were no other apparent knee treatments.  He also related that the appellant was seen by his primary care physician in January 2007 and that he failed to mention knee pain whatsoever, even though he mentioned back, shoulder and hip pain.  The examiner also noted that the appellant reported in the June 2008 post operative report that he injured his knee in February 2008 although he could not recall the incident.  

Furthermore, the VA examiner related that the appellant lived a very active lifestyle in the past and that it is likely that if he had a torn meniscus it would have been constantly apparent with even moderate activity in January 2007 when he saw his primary care physician.  He noted that since the appellant was asymptomatic, it is likely that the meniscal tear was not present at that time.  The VA examiner related that a "simple twist or squat can cause a tear," and that was what likely happened in the appellant between January 2007 and April 2008.  He was not in service at that time, the examiner stated.  

After weighing the positive and negative evidence, the Board concludes that the evidence reasonably supports a finding of a nexus between the appellant's degenerative joint disease of the left knee and service.  The Board finds the evidence proffered by the appellant and his wife about the onset of his knee problems persuasive.  The appellant filed his claim for service connection in December 2005 and reported knee pain with an onset of May 2003.  The Board has taken into consideration the appellant's assertions of a left knee injury in service and continued left knee problems thereafter.  We find that he is competent to report a knee injury and knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  We also find his assertions credible.  Furthermore, Dr. C. opined that given the appellant's history she felt that his active duty service was the main factor causing degenerative changes in his knees.  

Although the VA examiner has opined that degenerative joint disease of the left knee was less likely as not (less than 50/50 probability) caused by or a result of service, the Board has afforded more probative value to Dr. C.'s opinion and the appellant's statements of an in-service incurrence and continuity of symptomatology.  Both are consistent with the historical record.  We also note that although the VA examiner found that degenerative joint disease of the left knee was less likely as not related to service, his reasoning focused primarily on the meniscus tear rather than the diagnosis of degenerative joint disease.  

Based on the aforementioned positive and negative evidence of record, the Board finds that the evidence is in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, both qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal is allowed.  



ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The appellant has appealed the denial of service connection for a right knee disorder and service connection for cough and tightness in the chest/lungs.  

Regarding the right knee, in February 2006 it was noted that a right knee disorder existed since 2003 due to injury.  The injury occurred while the appellant was climbing out of an escape scuttle.  At that time, examination revealed normal right knee.  No diagnosis was rendered because there was no underlying pathology.  

In an October 2008 postoperative report, it was shown that arthroscopy right knee with partial medial meniscectomy had been performed.  However, all other pre- and post-operative reports indicate that such procedure was performed on the left knee rather than the right knee.  

During the January 2009 VA compensation and pension examination, normal right knee was shown upon examination.  Right knee examination was unremarkable except for some mild subjective tenderness.  The VA examiner opined that right knee strain was less likely as not (less than 50/50 probability) caused by or a result of service.  

Problems with osteoarthritis in many areas to include the knees were noted in August 2009.  Dr. C. assessed bilateral knee pain, left greater than right, in September 2010.  She stated that given the appellant's history she felt that his active duty service was the main factor causing degenerative changes in his knees, especially on the left seen on MRI.  It was noted that a MRI of the right knee was not performed at that time because he did not have symptoms of catching or giving way that might require surgery.  She stated that the VA may want to do so to document his status before the claim is completely finished.  

Via various statements the appellant has related injuring both knees during service and that problems with his knees continued thereafter.  He reported that he injured his right knee in 2003 while climbing out of a scuttle.  

Regarding the claim for cough and tightness in chest/lungs, service treatment records show complaints and treatment for a cough, breathing difficulties and tightness throughout service.  Cough of a four day duration was noted in June 1986.  An impression was given of upper respiratory infection with trachu bronchitis.  Productive cough and trouble breathing was reported in September 1991.  An assessment of upper respiratory infection was given.  

The appellant reported a history of breathing difficulties and tightness in his chest in March 1992.  He also reported having documented lung problems.  He complained of congestion and productive cough for a duration of two weeks in March 1993.  He complained of a cough and congestion in May 1994 and a cough in May 1995.  

In August 1996, chest colds for years and persistent cough were noted.  It was shown that the appellant worked as a welder and that he had a positive history for asbestos exposure.  A medical history of lung or respiratory disease was noted in 1997 and 2001.  Productive cough for nine years (metal fumes program) was noted in April 1997.  Complaints of nasal congestion and cough are shown in November 2000.  Sinusitis and upper respiratory infection were assessed.  Chronic cough secondary to welding was shown in November 2005.  The appellant reported concern about his lungs due to chronic cough/tightness in his chest and shortness of breath that same month.  

In February 2006, it was noted that the appellant had been suffering from chronic bronchitis and that the condition existed since 1998.  As a result of his heart condition, he had experienced shortness of breath and tightness in his chest.  At that time, no chest condition was diagnosed because there was no pathology to render a diagnosis.  

In March 2008, the appellant related that he could not breathe and had tightness in his chest on a daily basis.  He expressed that his chronic condition originated during service as he served as a welder and was exposed to fumes/welding hazards.  He further expressed that he did not have a heart condition but rather a lung condition.  

In an April 2008 examination, the appellant reported chest congestion and cough.  He was worried that it was from exposure to welder fumes or related to his gastroesophageal reflux disease (GERD).  Pulmonary function tests revealed no significant airflow obstruction in May 2008.  Chronic productive cough was diagnosed in May 2008.  

In the January 2009 VA compensation and pension examination, the examiner opined that the appellant's cough was less likely as not (less than 50/50 probability) caused by or a result of welding in service.  He referred to the May 2006 rating decision and noted that the same rational applies.  He further stated that pulmonary functioning tests performed in May 2008 and June 2008 were normal, and that during the clinical examination the appellant did not cough a single time.  He stated that his cough was likely related to his GERD.  

The appellant related in June 2009 that he coughed several times during his January 2009 examination.  He stated that he knew that his years of exposure to welding and brazing fumes, burning paint and metal fumes, and other toxic air born hazards as well as asbestos caused his lung issues.  

The appellant reported waking up with chest tightness in August 2009.  Asthma was noted as a medical problem at that time.  Dr. C. stated that she was unsure of the cause of the chest tightness but that it could be laryngyspasm or triggered by GERD.  

In September 2010, Dr. C. assessed asthma and stated that such was probably due to GERD causing reactive airway disease (RAD).  She did not think that the old inhalation injuries were causing the appellant's current symptoms but they could cause deterioration in the future.  She recommended watching and repeating pulmonary functioning tests.  

Based on the evidence of record, the Board finds that a VA examination and etiology opinion is needed before the claims for service connection can be decided.  Although the appellant has already been afforded VA compensation and pension examinations, the Board finds that more development is needed before the claims can be adjudicated. 

In this regard, the record shows continued complaints of right knee pain.  Although a normal right knee was shown in the February 2006 and January 2009 VA examinations, problems with osteoarthritis in many areas to include the knees were noted in August 2009.  We further note that degenerative changes in the knees were noted in September 2010.  The record indicates degenerative changes for both knees not just the left knee.  However, such has not been confirmed by MRI.  The Board finds that a remand is warranted to allow for further testing, to include a MRI, to determine if the appellant has a right knee disability.  

The appellant has also complained of cough and tightness in chest/lungs during service and post service.  He was welder in service and positive asbestos exposure is noted in the record.  The record shows that his symptoms are possibly linked to his service-connected GERD and that future problems could be arise from old inhalation injuries.  Although the January 2009 VA compensation and pension examiner opined that the appellant's cough was less likely as not (less than 50/50 probability) caused by or a result of welding in service, the Board notes that Dr. C gave an assessment of asthma in September 2009.  We are also mindful of the opinions linking his symptoms to his service-connected GERD.  As such, the Board finds that an examination and etiology opinion is warranted to determine if the appellant has a disability manifested by cough and tightness in chest/lungs that is attributable to service to include asbestos exposure, and/or a disability separate and distinct from his GERD that is caused or aggravated by his service-connected GERD.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

The Board also notes that during his August 2010 hearing, the appellant's representative indicated that the appellant's personnel records have not been associated with the file.  The appellant stated that he was placed on alternate physical training test because he was unable to perform regular test.  He has indicated that personnel records should verify his claims.  The Board has been placed on notice of records that could potentially substantiate the appellant's claim.  It does not appear that an attempt to obtain these records has been made, thus a remand is warranted to request these records and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain the appellant's personnel records.  If the records are unavailable, a negative response should be indicated in the record.  

2.  Schedule an examination to determine if the appellant has a right knee disability.  A MRI should be performed as well.  If a disability is found, upon examination and review of the entire claims folder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right knee disability is related to service and/or was caused or aggravated by the appellant's now service connected left knee disability.  If so, the examiner should discuss the degree of aggravation caused by the left knee disability.  If no disability is found upon examination, such should be noted in the examination report.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  Schedule an examination to determine if the appellant has a disability manifested by cough and tightness in chest/lungs.  Upon examination and review of the entire claims folder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability was caused by service to include exposure to asbestos, and/or was caused or aggravated by the appellant's service-connected GERD.  If so, the examiner should discuss the degree of aggravation caused by GERD.  If no disability is found upon examination, such should be noted in the examination report.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


